DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 30 March 2022 to the previous Office action dated 30 September 2021 is acknowledged. Pursuant to amendments therein, claims 15-17, 21-29, and 32-39 are pending in the application.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 23-29 and 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse of species corticosteroid which modulates the immune system in the reply filed on 07 November 2019.
	Claims 15-17, 21-22, and 35-39 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 21-22, and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2014/0193528 A1; published 10 July 2014; of record) as evidenced by Cattaneo (US 2005/0281886 A1; published 22 December 2005; of record) and as evidenced by Behan et al. (Respiratory Physiology & Neurobiology, vol. 164, 2008, pages 213-221).
Henry discloses a formulation for the amelioration of the effects caused by trauma to a subject comprising biologically active compounds in amounts that are pharmaceutically effective for each compound, the formulation comprising progesterone in a dosage range of about 100-300 mg and lithium carbonate in a dosage range of about 200-600 mg and gabapentin in a dosage range of about 200-600 mg (claims 1, 5) wherein the formulation can include pharmaceutically acceptable carriers (paragraphs [0034], [0058], [0192], [0195]) wherein the treatment is effective in human (claim 9) wherein the formulation can be administered by inhalation, oral, or topical administration (paragraph [0039]).
Although claim 5 of Henry does not recite a pharmaceutically acceptable carrier as instantly claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Henry as discussed above and to make the formulation of Henry, such as the formulation of claim 5 of Henry, with a pharmaceutically acceptable carrier therein, with a reasonable expectation of success.
As evidenced by Cattaneo, progesterone is a corticosteroid (paragraph [0032]), and as evidenced by Behan et al., progesterone is also a steroid known to modulate the pulmonary system (title; page 213 section 1 paragraph 2 and section 2 paragraph 1).
Regarding claim 17, although claim 5 of Henry does not recite formulation for administration by inhalation, oral, or topical administration as instantly claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Henry as discussed above and to make the formulation of Henry, such as the formulation of claim 5 of Henry, wherein the formulation can be administered by inhalation, oral, or topical administration, with a reasonable expectation of success.
Regarding claim 37, the formulation of claim 5 of Henry includes about 100-300 mg progesterone, about 200-600 mg lithium carbonate, and about 200-600 mg gabapentin, for a total amount of about 500-1500 mg, and thus the lithium compound is at least about 13 wt% (200/1500 * 100% = about 13%) of the formulation, which is within the claimed range of at least about 5 wt%.  Moreover, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effectiveness of the formulation of claim 5 of Henry by varying the amount therein of lithium carbonate active agent through routine experimentation per MPEP 2144.05(II), such as by increasing the amount therein of lithium carbonate active agent to increase the efficacy thereof, with a reasonable expectation of success, given that differences in concentration generally will not support the patentability of subject matter encompassed by the prior art per MPEP 2144.05(II)(A).

Response to Arguments
Applicant's arguments filed 30 March 2022 have been fully considered but they are not persuasive.
Applicant argues that Henry discloses progesterone rather than one of the specific corticosteroids now recited in claim 15 (remarks pages 6-10).  In response, progesterone is not only a corticosteroid but is also a steroid known to modulate the pulmonary system as discussed above, which is encompassed by the claims.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617